          Case 2:18-cv-02216-MCE-DB Document 24 Filed 05/21/20 Page 1 of 13


     WILLIAM L. SCHMIDT, SBN 206870
 1
     Email: legal.schmidt@gmail.com
 2   JEFFREY W. EISINGER, SBN 109299
     Email: legal.schmidt.jeff@gmail.com
 3   WILLIAM L. SCHMIDT, ATTORNEY AT LAW, P.C.
     PO Box 25001
 4
     Fresno, CA 93729
 5   Telephone 559.261.2222
     Facsimile 559.436.8163
 6
 7   Attorney for Plaintiffs:
     PAMELA TAYLOR and the ESTATE
 8   Of JAMES BARRICK
 9
                                UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11
12
13   THE ESTATE OF JAMES BARRICK      )                      Case No.: 2:18-cv-02216-MCE-DB
                                      )
     AND PAMELA TAYLOR, individually and
14                                    )
     as successor in interest to the Estate of James
                                      )                      FIRST AMENDED COMPLAINT
     Barrick,                         )                      FOR DAMAGES
15
                                      )
16                                    )                      1. Violation of 14th Amendment - Cruel
                 Plaintiff,           )                         And Unusual Punishment
17                                    )
           v.                         )                      2. Negligence
18                                    )
                                      )                      3. Govt. Code §§844.6 & 845.6
19   THE COUNTY of SAN JOAQUIN, THE   )
     SAN JOAQUIN COUNTY SHERIFF’S OF- )                      4. Municipal Liability for Unconstitutional
20                                    )                         Custom, Practice, or Policy; Failure to
     FICE, CINDY BORGES and JOHNNIE   )                         Train, and Supervisory Liability
     MORRIS,                          )
21
                                      )
                 Defendants.          )
22
                                      )                      JURY TRIAL DEMANDED
23                                    )
                                      )
24                                    )
                                      )
25                                    )
                                      )
26                                    )

27
28

                                                       [1]
          Case 2:18-cv-02216-MCE-DB Document 24 Filed 05/21/20 Page 2 of 13



 1
 2                                         INTRODUCTION

 3      This lawsuit seeks to recover damages for civil rights violations including cruel and unusual
 4
     punishment, lack of due process, and lack of equal protection pursuant to the Fourteenth Amend-
 5
     ment to the U.S. Constitution. The Plaintiffs also assert state law claims.
 6
 7
 8                                           JURISDICTION
 9      1. This Complaint asserts causes of action arising under the U.S. Constitution and the laws
10
     of the State of California. Pursuant to 42 U.S.C. §1983, the Plaintiffs allege causes of action
11
     for lack of due process, equal protection, and cruel and unusual punishment, all in violation of
12
13   the Fourteenth Amendment to the U.S. Constitution, resulting in the wrongful death of James

14   Barrick. These claims, along with the state law claims, all arise out of a series of events which
15   culminated in the wrongful death of James Barrick on October 1, 2017.
16
        2. This court has subject matter jurisdiction over the claims of the Plaintiffs pursuant to 28
17
     U.S.C. §1331. The Plaintiffs’ state law claims derive from the same nucleus of operative facts.
18
19   The state law claims are so related to the federal claims over which this Court has original ju-

20   risdiction that it is part of the same case or controversy under Article III of the U.S. Constitu-
21
     tion. Thus, this Court may exercise supplemental jurisdiction over the Plaintiffs’ state law
22
     claims pursuant to 28 U.S.C. §1367.
23
24
25                                             VENUE
26      3. A substantial part of the acts and omissions giving rise to the Plaintiffs’ claims occurred
27
     in San Joaquin County, within the Eastern District of California. Venue is thus proper in this
28

                                                     [2]
          Case 2:18-cv-02216-MCE-DB Document 24 Filed 05/21/20 Page 3 of 13


     judicial district pursuant to 28 U.S.C. §1391(b).
 1
 2
 3                                         THE PARTIES
 4
        4. Plaintiff PAMELA TAYLOR (“TAYLOR”) is the mother of the decedent James Barrick
 5
     and is a citizen of the United States of America and the State of California. James Barrick did
 6
 7   not have any children and was not married at the time of his death. He died intestate. Plaintiff

 8   TAYLOR brings this action in her individual capacity and as the successor in interest of the
 9   ESTATE OF JAMES BARRICK for the federal and state law violations set forth herein. Plain-
10
     tiff TAYLOR is informed and believes that no other person has a superior right to commence
11
     any action or proceeding or to be substituted for the ESTATE OF JAMES BARRICK in this
12
13   proceeding. No proceeding is now pending in the State of California for the administration of

14   the ESTATE OF JAMES BARRICK.
15      5. Defendant SAN JOAQUIN COUNTY (“SAN JOAQUIN”) is a governmental entity cre-
16
     ated under the laws of the State of California. Defendant SAN JOAQUIN COUNTY SHER-
17
     IFF’S OFFICE (“SJSO”) is an agency within Defendant SAN JOAQUIN and subject to its con-
18
19   trol. Defendant JOHNNIE MORRIS (“MORRIS”) is employed as a correctional officer by De-

20   fendants SAN JOAQUIN and SJSO and is sued in his individual capacity. Defendant CINDY
21
     BORGES (“BORGES”) is employed in the Correctional Health Care department in the jail op-
22
     erated by SAN JOAQUIN and SJSO and is sued in her individual capacity.
23
24      6. The Plaintiffs allege that each of the Defendants were responsible for and caused the acts

25   and injuries alleged herein. The Plaintiffs allege that the Defendants were, at all times men-
26   tioned herein, employees, agents or contractors of each other and were responsible for condi-
27
     tions and/or events at the San Joaquin County jail which resulted in the death of James Barrick.
28

                                                    [3]
          Case 2:18-cv-02216-MCE-DB Document 24 Filed 05/21/20 Page 4 of 13


     These Defendants were charged with the supervision, admission, management, monitoring,
 1
 2   care and control of the detainees and inmates in the San Joaquin County jail. They were delib-

 3   erately indifferent to the medical needs and safety of James Barrick, failed to provide or assist
 4
     him in obtaining appropriate psychiatric, psychological, and medical care, failed to take
 5
     measures to prevent him from committing suicide, violated his civil rights, wrongfully caused
 6
 7   his death, and/or encouraged, directed, enabled, and/or ordered other Defendants to engage in

 8   such conduct.
 9      7. Whether these Defendants were on site at the moment James Barrick hung himself is not
10
     determinative of the liability of these Defendants. Rather, their liability flows from their in-
11
     volvement in the care and supervision of James Barrick during his detention, the notice of his
12
13   mental condition that was amply provided, and the failure to take any steps that would have

14   protected him from harm as set forth herein.
15
16
                       EXHAUSTION OF ADMINISTRATIVE REMEDIES
17
        8. The Plaintiffs filed timely claims with the County of San Joaquin. The County of San
18
19   Joaquin rejected the claims of TAYLOR and THE ESTATE OF JAMES BARRICK on Febru-

20   ary 15, 2018.
21
22
                                     GENERAL ALLEGATIONS
23
24      9. The Plaintiffs repeat and reallege each allegation in Paragraphs 1 through 8 of this Com-

25   plaint as though fully set forth at this point.
26      10. The Plaintiffs allege that the conduct of each Defendant deprived Barrick of his constitu-
27
     tional rights to life, to due process and equal protection under the law, to medical and mental
28

                                                       [4]
          Case 2:18-cv-02216-MCE-DB Document 24 Filed 05/21/20 Page 5 of 13


     health care for his serious, but treatable, mental health needs, as well as proper custodial care
 1
 2   and supervision, and caused him to suffer grievous harm and physical injuries prior to his

 3   death, and ultimately caused his death while he was in the custody of the Defendants.
 4
        11. Each of the Defendants caused and is responsible for the unlawful conduct and resulting
 5
     harm by, inter alia, personally participating in the conduct, or acting jointly and in concert with
 6
 7   others who did do so, by authorizing, acquiescing, condoning, acting, omitting, or failing to

 8   take action to prevent the unlawful conduct, by promulgating or failing to promulgate policies
 9   and procedures pursuant to which the unlawful conduct occurred, by failing and refusing to ini-
10
     tiate and maintain adequate training, supervision, and staffing with deliberate indifference to
11
     the rights of Barrick and the Plaintiffs, by failing to maintain proper and adequate policies, pro-
12
13   cedures, and protocols, by failing to ensure Barrick was given effective medical and mental

14   health care, and by ratifying and condoning the unlawful conduct performed by agents and of-
15   ficers, deputies, medical providers, mental health providers, and employees under their direc-
16
     tion and control.
17
        12. Whenever and wherever reference is made in this complaint to any act of the Defend-
18
19   ants, such allegations and references shall also be deemed to mean the acts and failures to act of

20   each Defendant individually, jointly, or severally.
21
        13. In 2017, Barrick was arrested for vandalism in San Joaquin County. Once his mother
22
     learned of his incarceration, she contacted jail employees repeatedly to let them know that her
23
24   son had mental health issues, including depression, and was a suicide risk.

25      14. When she contacted the jail about her son’s mental health issues and the possibility that
26   he would harm himself, Barrick’s mother was told by Defendant BORGES via telephone that
27
     “We know about him.” in reference to her son. Barrick’s mother believes that the purpose of
28

                                                     [5]
          Case 2:18-cv-02216-MCE-DB Document 24 Filed 05/21/20 Page 6 of 13


     this statement was to convey that the jail staff was cognizant of the risk that incarceration posed
 1
 2   to her son and that steps would be taken to keep him from harming himself. The reality is that

 3   neither BORGES nor any other jail employee did anything in response to TAYLOR’s calls.
 4
     This was a violation of jail policy.
 5
        15. Barrick had a history of attempting suicide and had been likewise diagnosed as having
 6
 7   multiple mental health disorders, including depression.

 8      16. Unfortunately, the reality is that the Defendants did absolutely nothing to prevent Bar-
 9   rick from being able to take his life while he was under their control.
10
        17. The Sheriff’s Department was required to provide mental health treatment to Barrick
11
     while he was under their care and custody. The Plaintiffs are informed and believe that De-
12
13   fendants essentially ignored the pleas of Barrick’s mother, instead providing him with deficient

14   mental health treatment which did not adequately address his suicidal tendencies. The treat-
15   ment fell below acceptable constitutional and statutory standards. As trained professionals, the
16
     Defendants have knowledge that suicidal incarcerated individuals require special care. They
17
     know that inmates such as Barrick should be afforded special suicide-proof housing. When
18
19   Barrick was taken into custody by the Defendants and held in jail against his will, they assumed

20   a duty to protect his due process rights. Because the SJSO and SAN JOAQUIN put Barrick in
21
     danger, they were required to protect him to the extent of ameliorating further risk. Instead of
22
     protecting Barrick though, the deliberate indifference of these Defendants resulted in a callous
23
24   disregard for his welfare and thus a failure in their obligation to protect his liberty interests, in-

25   cluding the right to adequate healthcare.
26     18. The Plaintiffs allege on information and belief that on the morning of October 1, 2017
27
     Barrick was not being properly monitored by Defendant MORRIS during the early morning
28

                                                      [6]
          Case 2:18-cv-02216-MCE-DB Document 24 Filed 05/21/20 Page 7 of 13


     hours and was eventually found hanging from a vent by a bed sheet in his cell shortly after 4:00
 1
 2   a.m. Barrick was ultimately declared dead at 4:40 a.m. The Plaintiffs believe that Barrick’s su-

 3   icide could have been prevented if MORRIS had acted in compliance with written policy. The
 4
     Plaintiffs believe that MORRIS, in failing to verify that the decedent was in his bunk and
 5
     breathing, acted consistently with the actual jail practice permitted by Defendants SJSO and
 6
 7   SAN JOAQUIN, which was contrary to the written policy.

 8      19. Given Barrick’s known background of suicide attempts, the multiple warnings to jail
 9   staff by his mother regarding his propensity for suicide, and other indicators, the Defendants
10
     had more than ample knowledge that Barrick posed a significant risk to himself. Their actions
11
     and/or omissions resulted in the pain and suffering of the decedent, followed by his death, as
12
13   well as the familial loss of a son now experienced by his mother, PAMELA TAYLOR.

14
15                                   FIRST CAUSE OF ACTION
16
          Claim for Violation of 14th Amendment by Defendants BORGES and MORRIS –
17
                                     Cruel and Unusual Punishment
18
19
20      20. The Plaintiffs repeat and reallege each allegation in Paragraphs 1 through 19 of this
21
     Complaint with the same force and effect as though fully set forth at this point.
22
        21. The Defendants were deliberately indifferent to the well-being of Barrick. Said Defend-
23
24   ants, particularly BORGES, were on notice of Barrick’s history of suicide attempts, based on

25   the warnings delivered by his mother. While her son was in the San Joaquin County jail, Plain-
26   tiff communicated with the agents, employees or contractors of the Defendants who were re-
27
     sponsible for the day-to-day operation of the jail. Her calls put the Defendants on actual notice
28

                                                    [7]
          Case 2:18-cv-02216-MCE-DB Document 24 Filed 05/21/20 Page 8 of 13


     that Barrick was at risk of harming himself.
 1
 2      22. In spite of having knowledge of all of these danger signs, the Defendants clearly mani-

 3   fested their deliberate indifference to the well-being of Barrick. The deliberate, reckless, and
 4
     callous indifference of the Defendants was specifically exhibited by the failure to appropriately
 5
     respond to the notifications from the decedent’s mother, but also by the failure to place Barrick
 6
 7   in a hang-proof cell and to properly monitor him. If the San Joaquin County jail was not de-

 8   signed to protect suicidal inmates such as Barrick from themselves, the Defendants could have
 9   taken other steps to provide a constitutionally acceptable environment. Instead, the Defendants
10
     did nothing. As a result of the deliberate, reckless, and callous indifference of the Defendants,
11
     Barrick was left vulnerable to his own well-documented mental condition in an environment
12
13   that offered him totally inadequate protection against himself. Predictably, he was easily able

14   to take his own life in his cell due to the deliberate indifference and reckless disregard of the
15   Defendants, including the willful failure of Defendant MORRIS to follow written department
16
     policy when checking on sleeping inmates/detainees during the early morning hours.
17
        23. The conduct of the Defendants was cruel and unusual punishment of a detainee in viola-
18
19   tion of the 14th Amendment to the U.S. Constitution and was willful, wanton, malicious, and

20   done with a deliberate indifference, as well as reckless and callous disregard, for the rights and
21
     safety of Barrick and therefore warrants an award of exemplary and punitive damages to the
22
     Plaintiffs. As is set forth hereinabove, the Defendants had actual notice that Barrick had mental
23
24   health issues and suicidal tendencies. These Defendants further violated the Plaintiffs’ rights to

25   familial association and companionship and caused the wrongful death of the decedent. Ac-
26   cordingly, the Defendants are liable to the Plaintiffs for compensatory, including general and
27
     special damages, as well as punitive damages, under 42 U.S.C. §1983.
28

                                                     [8]
          Case 2:18-cv-02216-MCE-DB Document 24 Filed 05/21/20 Page 9 of 13



 1
 2                                  SECOND CAUSE OF ACTION
 3      Negligence Claim Against Defendants SJSO, SANJOAQUIN, BORGES, and MORRIS
 4
      24. The Plaintiffs repeat and reallege each and every allegation in Paragraphs 1 through 23 of
 5
     this Complaint with the same force and effect as though fully set forth at this point.
 6
 7    25. The Defendants owed a duty to monitor and protect Barrick as the sole providers for his

 8   care while he was an innocent detainee in the San Joaquin County Jail. The Plaintiffs are in-
 9
     formed and believe that the Defendants had access to information pertaining to the mental
10
     problems experienced by Barrick and his history of suicide attempts, particularly via his
11
     mother. The Defendants, particularly BORGES, were clearly on notice of the risk that Barrick
12
13   posed to himself. The Plaintiffs contend that the Defendants were negligent in the performance

14   of their duty to monitor and protect Barrick without due concern for his known mental state and
15
     failed to use reasonable and proper care and skill to keep him from killing himself, thus breach-
16
     ing their duty. This includes ignoring his mental health needs, failing to house him in a sui-
17
18   cide-proof cell, and failing to follow department policy as far as welfare checks on inmates dur-

19   ing the night hours. Thus, MORRIS, BORGES, and the DOE Defendants, and their employees,
20   agents, and contractors are responsible for the pain and suffering experienced by Barrick, cul-
21
     minating in his death, and the loss by TAYLOR of the companionship of her son.
22
23
24
25                                   THIRD CAUSE OF ACTION
26
                    California Government Code §§ 844.6 and 845.6 Claim Against
27
                                     SJSO, BORGES, and MORRIS
28

                                                    [9]
         Case 2:18-cv-02216-MCE-DB Document 24 Filed 05/21/20 Page 10 of 13


      26. The Plaintiffs repeat and reallege each and every allegation in Paragraphs 1 through 25 of
 1
 2   this Complaint with the same force and effect as though fully set forth at this point.

 3    27. Pursuant to California Government Code §§ 844.6 and 845.6, the Defendant and the
 4
     DOE Defendants had a duty to monitor, care for, and respond to the persons under their cus-
 5
     tody, supervision and control.
 6
 7    28. The Defendants, including BORGES, knew, or had reason to know, that Barrick was in

 8   need of immediate care while housed as a detainee in the jail and failed to take reasonable ac-
 9   tion to summon or provide competent, immediate, ongoing, and reasonable care. This included
10
     all prudent measures which could have been implemented to keep Barrick from having an op-
11
     portunity to act out on his suicidal tendencies, such as providing needed mental health services,
12
13   keeping him in a cell which did not provide the means for a detainee to commit suicide, or

14   providing more intensive monitoring. The Plaintiffs allege on information and belief that the
15   Defendants, including BORGES, had actual knowledge of Barrick’s immediate need of mental
16
     health care and failed to take reasonable action themselves and failed to summon medical care.
17
     They choose not to house Barrick in a suicide proof room, and they chose not to put him on a
18
19   suicide watch. And Defendant MORRIS failed to follow written department policy in monitor-

20   ing Barrick’s status during the time he was hanging himself. They created the perfect storm
21
     which precipitated his suicide. The Defendants knew Barrick had an immediate need for medi-
22
     cal care requiring them to intervene and prevent his suicide and they failed in their responsibil-
23
24   ity to see that this care was provided.

25    29. As a result of the Defendants’ breach of said duty to act reasonably in the provision of
26   safety for Barrick, the Plaintiffs have suffered damages as set forth herein and incorporated by
27
     reference.
28

                                                    [10]
         Case 2:18-cv-02216-MCE-DB Document 24 Filed 05/21/20 Page 11 of 13



 1
 2                                   FOURTH CAUSE OF ACTION

 3          Municipal and Supervisory Liability Against SAN JOAQUIN and the SJSO
 4
 5
      30. The Plaintiffs repeat and reallege each allegation in Paragraphs 1 through 29 of this Com-
 6
 7   plaint with the same force and effect as though fully set forth at this point.

 8    31. As against Defendants SAN JOAQUIN and the SJSO, the Plaintiffs allege that the acts
 9   and/or omissions set forth in this complaint are indicative of a course of conduct by employees
10
     of Defendants SAN JOAQUIN and the SJSO, tantamount to a custom, policy, or repeated prac-
11
     tice of conditioning and tacitly encouraging deliberate indifference to the physical and mental
12
13   well-being of inmates and their safety and disregard for the constitutional rights of citizens such

14   as the decedent.
15    32. The unconstitutional, deliberate indifference to the health and safety of inmates such as
16
     the decedent is within the custom, policy or repeated practice of Defendants SAN JOAQUIN
17
     and the SJSO, and was ratified by each of them via various supervisorial officials. Specifically,
18
19   it appears to have been standard practice for health care providers to do nothing when notified

20   by family members of detainees of the likelihood that the detainee could harm himself. And, it
21
     appears to have been standard practice for correctional officers working during the night / early
22
     morning when inmates were typically asleep to deviate from written department policy when
23
24   doing informal counts / welfare checks and not verify that the inmate/detainee was in his bed

25   and breathing. The failure to properly monitor health care workers and correctional officers in
26   the performance of their duties to be sure that they acted in compliance with written policy of
27
28

                                                     [11]
         Case 2:18-cv-02216-MCE-DB Document 24 Filed 05/21/20 Page 12 of 13


     the jail lead to the implicit ratification of these practices which directly placed the life of the de-
 1
 2   cedent unnecessarily at risk.

 3     33. On information and belief, the Plaintiffs allege that neither BORGES nor MORRIS, who
 4
     were deliberately indifferent to the health and safety of the decedent and other detainees/in-
 5
     mates, were disciplined in any way. This ratification was illustrative of the deliberate indiffer-
 6
 7   ence to the foreseeable effects and consequences of the policies and practices with respect to

 8   the constitutional rights of the decedent and other individuals similarly situated.
 9     34. By perpetuating, sanctioning, tolerating, and ratifying this outrageous conduct, SAN
10
     JOAQUIN and the SJSO were affirmatively linked to, and played a substantial factor in, the
11
     death of the decedent. Had SJSO health care and correctional employees been properly trained,
12
13   had official policies been enforced, and had employees been disciplined for not complying

14   therewith, the death of the decedent could have been avoided.
15     35. Accordingly, these Defendants are liable to the Plaintiffs for compensatory and punitive
16
     damages under 42 U.S.C. §1983. These Defendants also have supervisory liability pursuant to
17
     the state law claims asserted herein.
18
19
20
21
                                     PRAYER FOR RELIEF
22
       WHEREFORE, the Plaintiffs respectfully seek relief as follows:
23
24
             1. For compensatory damages, including general and special damages, under fed-
25
     eral and state law, in the amount to be proven at trial;
26
             2. For punitive damages in an amount to be proven at trial sufficient to punish
27
     and deter;
28

                                                      [12]
         Case 2:18-cv-02216-MCE-DB Document 24 Filed 05/21/20 Page 13 of 13



 1            3. For reasonable costs and attorney’s fees pursuant to 42 U.S.C. 1983, and/or
 2   any other applicable statute, regulation, ordinance, or law, whether state or federal, that
 3   provides for reasonable costs and/or attorney’s fees;
 4            4. For pre-judgment interest according to law; and
 5            5. For such other and further relief as may be deemed just and proper by this
 6
     Court.
 7
 8                              DEMAND FOR JURY TRIAL
 9
        The Plaintiffs do hereby demand a jury trial.
10
     Dated: May 21, 2020                 William L. Schmidt, Attorney at Law, P.C.
11
12
                                         By:    _____/s/ Jeffrey W. Eisinger___
13                                              Jeffrey W. Eisinger,
                                                Attorney for Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 [13]
